DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani (JP 2004-175133) and further in view of Dunlop (GB 400,757) and Frankowski (WO 00/12329).   
As best depicted in Figures 1 and 2, Fukutani is directed to a tire construction comprising a plurality of ribs or protectors 7 within a height range between 0.30 and 0.65 times a tire section height (Paragraphs 6 and 12), wherein a reinforcing member or steel cord S is embedded in said protectors.  Fukutani also teaches that said member has a radial variation over the circumferential extent of the tire (emphasis on Figure 2b).  It appears that such a radial variation (sinusoidal path) is two-dimensional, it is similarly well known to form annular reinforcing elements in a three-dimensional pattern, as shown for example by Dunlop (Figure 3 and Page 3, Lines 5+) and Frankowski (Abstract).  It is emphasized that tire reinforcing members have a radial variation when a two dimensional pattern is provided OR a three dimensional 
	Regarding claims 3 and 11, respective protectors are annular and thus a plurality of reinforcing members would be present at every circumferential position.
	With respect to claim 9, based on the spacing between a reinforcing member and an axially outer contour of the protectors (semi-circular), it reasons that an outer diameter of the reinforcing member would be less than 1.0 times an outer diameter of the protector as a whole and such fully encompasses the broad range of the claimed invention.  It is emphasized that a complete contour of the protector would similarly be spaced from the reinforcing member at an axially inside (if contour of protector was hypothetically illustrated within the tire body) and such appears to necessarily result in ratios less than 1.0.    
	As to claim 10, diameters between 0.5 mm and 10.0 mm are consistent with those that are conventionally used in any number of reinforced tire components.   
Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer